Citation Nr: 9917436	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for tinea versicolor.

2.  Entitlement to service connection for systemic lupus 
erythematosus.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to systemic lupus 
erythematosus.

4.  Entitlement to service connection for headaches, to 
include as secondary to systemic lupus erythematosus.

5.  Entitlement to service connection for arthritis, to 
include as secondary to systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to December 
1982 and active duty for training from March to August 1985, 
October 1985 to April 1986, and October 1986 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1995 rating decision of 
the Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for tinea versicolor and denied 
entitlement to service connection for systemic lupus 
erythematosus, headaches, a low back disorder, and arthritis.

In the December 1995 rating decision, the RO also determined 
that the July 1983 rating decision did not contain clear and 
unmistakable error in the denial of service connection for a 
psychiatric disorder, bilateral knee disorder, and bilateral 
foot disorder.  The veteran appealed this issue to the Board; 
however, at the April 1999 hearing before a member of the 
Board in Washington, D.C., the veteran and her representative 
withdrew her appeal with respect to this issue.  See Hearing 
Transcript (Tr.) at 2, 3.  

The issues of entitlement to an evaluation in excess of zero 
percent for tinea versicolor and entitlement to service 
connection for a low back disorder, headaches, and arthritis 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The record includes post-service diagnoses of systemic 
lupus erythematosus and a medical opinion that relates the 
current systemic lupus erythematosus to service.  

2.  The claim for service connection for systemic lupus 
erythematosus is plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for systemic lupus 
erythematosus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and systemic lupus erythematosus becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).).

The record includes several post-service diagnoses of 
systemic lupus erythematosus.  In a statement that is dated 
in March and signed in April 1999, a private physician, C.B., 
who reviewed the claims file, including the veteran's service 
medical records, concluded that several symptoms documented 
in the service medical records were likely the first 
manifestations of lupus erythematosus and that this disease 
had its onset during the veteran's military service.  This 
medical opinion must be presumed to be credible for the 
purpose of establishing whether the claim of entitlement to 
service connection for systemic lupus erythematosus is well 
grounded.

Therefore, as the record includes current diagnoses of 
systemic lupus erythematosus and as there is a competent 
medical opinion of record which relates the systemic lupus 
erythematosus to the veteran's military service and symptoms 
treated therein, the claim for service connection for 
systemic lupus erythematosus is well grounded.  See 38 C.F.R. 
§ 3.303(d); Caluza.  

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for systemic lupus 
erythematosus will be further addressed below in the remand 
portion of this decision.  


ORDER

The veteran's claim for service connection for systemic lupus 
erythematosus is well grounded.  To that extent only, the 
appeal is allowed.


REMAND

At the April 1999 hearing before a member of the Board in 
Washington, D.C., the veteran submitted a statement from a VA 
physician, a statement from a private physician, and copies 
of excerpts from two medical textbooks.  The representative 
indicated that they did not wish to waive initial review by 
the agency of original jurisdiction.  Tr. at 3.  As the 
veteran has not waived initial RO consideration of this 
evidence, the Board's evaluation of the evidence would 
constitute a violation of due process.  See 38 C.F.R. 
§ 20.1304(c) (1998).  Therefore, this material must be 
referred to the RO for initial review and preparation of a 
supplemental statement of the case which addresses this 
evidence.  Id.  

It is noted that, in general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Therefore, the claim for an evaluation in 
excess of zero percent for tinea versicolor is well grounded.  
As noted above, the veteran's claim of entitlement to service 
connection for systemic lupus erythematosus is also well 
grounded.  Therefore, the VA's statutory duty to assist 
attaches to these issues.  38 U.S.C.A. § 5107 (West 1991).

It has not been determined whether the claims for service 
connection for a low back disorder, headaches, and arthritis, 
to include as secondary to the systemic lupus erythematous, 
are well grounded.  However, if the veteran's application for 
benefits is incomplete, regulations provide that VA shall 
notify the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of evidence that would be relevant to, and 
indeed necessary for, a full and fair adjudication of a 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Under the circumstances of this case, the Board is 
of the opinion that the RO has been put on notice that 
relevant evidence exists, or could be obtained, which, if 
true, may make the veteran's claim plausible.  Such records 
should be associated with the file prior to further 
consideration by the Board.  

A May 1998 VA examiner diagnosed lupus erythematosus, with 
symptoms and signs limited to the skin and joints according 
to history; examination of these areas is currently within 
normal limits; general medical examination is also within 
normal limits; there is no evidence of relapse or internal 
organ involvement; and in remission since 1995 according to 
the history and no medications since then.  The examiner 
noted that the veteran reported that the onset was in 1988, 
that the date of the original diagnosis could not be 
ascertained from review of the record, and that "According 
to the information provided in the form 2507, the onset was 
in 1991."  The examiner concluded that, as the veteran was 
discharged from service in "1982" this condition should not 
be considered to be service-connected.  Finally, the examiner 
stated that the veteran's other diagnoses, including 
osteoarthritis of the knees, tinea versicolor, and migraines 
are unrelated to her diagnosis of lupus erythematosus.  

In a March 1999 statement that was signed in April 1999, a 
private physician, Dr. C.B., who apparently reviewed the 
claims file, including the service medical records, concluded 
that the symptoms that the veteran had in service were likely 
the first manifestations of lupus erythematosus and that this 
disease had its onset during her military service.  

Therefore, the record includes conflicting medical opinions 
regarding whether the veteran's systemic lupus erythematosus 
is related to service or symptoms treated therein.  It is 
noted that the May 1998 VA examiner and Dr. C.B. apparently 
did not know that the veteran was on active duty for training 
from March to August 1985, from October 1985 to April 1986, 
and from October 1986 to March 1987.  Based on the 
aforementioned, the Board finds that a comprehensive VA 
examination is necessary to determine the nature and etiology 
of the veteran's systemic lupus erythematosus.  

The veteran is currently service-connected for tinea 
versicolor.  At the May 1995 VA examination of the skin the 
diagnosis was eczema.  The May 1995 VA examiner of systemic 
conditions diagnosed lupus with limited involvement, mainly 
of the skin.  A May 1998 VA examiner diagnosed lupus 
erythematosus, with symptoms and signs limited to the skin 
and joints according to history.  In a March 1999 letter, a 
VA physician reported that he had treated the veteran since 
1996 for several disorders, including dyshydrotic eczema of 
hands and ichthyosiform rash on chest.  

In February 1997, the veteran failed to report for a 
scheduled VA examination of the skin.  However, in a February 
1998 statement in support of claim, the veteran reported that 
she was willing and able to report for an examination of her 
skin rash.  The Board notes that the last VA examination of 
the skin was conducted in May 1995.  Additionally, the 
veteran has testified that her skin condition is worse during 
the summer and that exposure to the sun caused increased 
symptoms.  The representative has requested that the veteran 
be afforded a VA examination of the skin during the summer to 
ensure that her skin disorder is active at the time of 
examination.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
indicated that when the pertinent disorder is subject to 
fluctuations, the VA's duty to assist includes an adequate 
examination conducted during an active stage of the disorder.  
See Ardison v. Brown, 6 Vet. App 405 (1994).  Thus, the Board 
concludes that a VA dermatological examination that is 
conducted during the summer is warranted to determine the 
current nature and severity of the veteran's tinea 
versicolor. 

On the enlistment examination report of medical history, the 
veteran indicated that she had had frequent or severe 
headaches.  She reported that she had occasional, non-
disabling headaches and that she felt this was eye strain.  
Examination revealed defective vision, however, there were no 
other relevant findings.  The Board finds that consideration 
of whether the veteran's headaches pre-existed service and, 
if so, whether they were aggravated therein is warranted.  
See 38 C.F.R. § 3.306 (1998).  

The veteran and the representative have reported that the 
veteran has been receiving Social Security Administration 
disability benefits since 1995.  The record includes copies 
of the Social Security Administration's notice of decision, 
the decision of the office of hearings and appeals, a list of 
exhibits, and a document entitled Psychiatric Review 
Technique.  The Board notes that it appears that there are 
several items on the list of exhibits, including private 
treatment records dated in 1988, which have not been 
obtained.  At the hearing before a Board member in 
Washington, D.C., the representative noted that the veteran 
underwent examinations that resulted in the diagnosis of 
lupus in conjunction with her claim for Social Security 
Administration benefits.  The representative asserted that 
additional Social Security Administration records must be 
obtained.  Therefore, the Board finds that the RO should 
attempt to obtain all records pertinent to the veteran's 
claim for Social Security disability benefits, particularly 
the medical records relied upon concerning that claim and all 
items on the Social Security Administration list of exhibits 
that have not already been obtained.  

The veteran has reported that she has been receiving ongoing 
treatment at the Baltimore, Maryland VA Medical Center (MC).  
The most recent treatment records from this facility are 
dated in 1996.  Therefore, an attempt to obtain all treatment 
records from the Baltimore, Maryland VAMC since 1996 is 
warranted.  

At the April 1998 hearing before a hearing officer at the RO, 
the veteran indicated that she had been diagnosed with 
systemic lupus erythematosus twelve to thirteen years earlier 
and within 60 days of discharge from active service.  She has 
also reported that she was diagnosed with this illness in 
October 1988 and that physicians have told her that the 
symptoms she had in service were early stages of and 
manifestations of lupus.  Therefore, the RO should ask the 
veteran to report all VA and private treatment that she has 
received for all related disorders since service.  The RO 
should attempt to obtain any reported records not already 
obtained, specifically to include all treatment records from 
the Baltimore, Maryland VAMC dated from 1982 to present.  

At the April 1998 personal hearing before a hearing officer 
at the RO, the veteran indicated that she wanted to submit 
literature about lupus from the Lupus Foundation to the 
hearing officer.  The record does not appear to include any 
such literature and the Board finds that the RO should 
contact the veteran and afford her an additional opportunity 
to submit this evidence.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO should 
ensure that all records listed on the 
Social Security Administration list of 
exhibits are obtained and associated with 
the claims file.  

2.  The RO should contact the veteran and 
attempt to obtain the literature from the 
Lupus Foundation that she indicated she 
would submit at the April 1998 personal 
hearing before a hearing officer at the 
RO.  

3.  The RO should contact the veteran and 
request that she provide the names, 
addresses, and dates of treatment of all 
treatment providers from which she 
obtained treatment for systemic lupus 
erythematosus, a back disorder, 
headaches, and arthritis since service.  
She should be informed that medical 
opinions that relate a current disorder 
to service or treatment therein are of 
particular importance to her claims for 
service connection.  She should also be 
asked to provide the names, addresses, 
and dates of treatment of all treatment 
providers from which she obtained 
treatment for a skin disorder since 1992.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain records from the sources indicated 
which have not been previously secured, 
to include all treatment records from the 
Baltimore, Maryland VAMC from 1982 to 
present.  Any records obtained should be 
associated with the claims file.

4.  After the aforementioned has been 
completed to the extent possible, the 
veteran should be afforded a VA medical 
examination by an appropriate specialist 
who has not previously examined or 
treated the veteran, to determine the 
nature and etiology of the veteran's 
systemic lupus erythematosus.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
medical report.  The RO should also 
provide the examiner with a list of the 
veteran's active service dates.  The 
examiner must review the entire record, 
particularly all service medical records 
(including those from the periods of 
active duty for training), the May 1998 
VA examination report, and the March 1999 
report from Dr. C.B.  The service medical 
records, history, and the post-service 
treatment records must be reported in 
detail by the examiner.  The examiner 
should specifically report all current 
manifestations of systemic lupus 
erythematosus and state whether it is as 
likely as not that the veteran's current 
systemic lupus erythematosus is related 
to service or any inservice medical 
findings such as hip, ankle, knee, foot, 
leg, right side, shoulder, and chest pain 
and/or swelling; headache; anxiety, and 
tinea versicolor.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth. 

5.  The veteran should then be afforded a 
VA dermatology examination to determine 
the current nature and severity of the 
service-connected tinea versicolor.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the physician, the receipt 
of which should be acknowledged in the 
medical report.  The examiner should 
document the presence and condition of 
all skin disorders over the whole of the 
veteran's body.  The examiner should 
specifically report whether there is 
exfoliation, exudation, itching, lesions, 
marked disfigurement, ulceration, 
crusting, and systemic or nervous 
manifestations, that are associated with 
service-connected tinea versicolor.  The 
extent and severity of any such findings 
should be reported in detail, to include 
the size of the area affected.  
Unretouched color photographs should be 
taken and reviewed by the examiner, who 
should indicate the nature of any skin 
abnormalities depicted.  These 
photographs should be attached to the 
examination report.  A complete rationale 
must be given for any opinion expressed 
and the foundation for all conclusions 
should be clearly set forth.  A written 
report of the examination should be 
associated with the veteran's claims 
folder.

6.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

7.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309; 
Ardison.  The RO should specifically 
address whether the veteran's headaches 
pre-existed service and, if so, whether 
they were aggravated therein.  If the 
veteran's claim remains in a denied 
status, she and her representative should 
be provided with a Supplemental Statement 
of the Case, which includes any 
additional pertinent law and regulations, 
specifically to include 38 C.F.R. 
§§ 3.307, 3.309, and a full discussion of 
action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

